DETAILED ACTION
	This Office action is in response to the election filed 8 April 2022.  Claims 1-13 are currently pending; claims 1-3 have been withdrawn by Applicant.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species II, claims 4-13, in the reply filed on 8 April 2022 is acknowledged.  The traversal is on the ground(s) that a search for publications relating to one of the groups of claims would reveal publications relating to the other group and thus would not impose a serious burden on the Examiner.  This is not found persuasive because, as stated in the Restriction Requirement of 3 March 2022, the species lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1; Examiner is not required to establish a burden under Unity of Invention analysis.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101383374 A to Cho et al. (citations refer to the English machine translation attached; hereinafter “Cho”) in view of US 2018/0329552 A1 to Song et al. (hereinafter “Song”).
Regarding claim 4, Cho (Fig. 5B) discloses a display panel, comprising a substrate 110, a planarization layer 182 (p. 4, second highlight) disposed on the substrate, and an organic light-emitting component 200 (p. 6, second highlight) disposed on the planarization layer 182, wherein the display panel further comprises an insulation layer 183 (p. 6, third highlight) disposed on the planarization layer; 
an electrode 210 (p. 6, first highlight) of the organic light-emitting component 200 is disposed on the planarization layer 182; and 
the insulation layer 183 is disposed on the planarization layer 182 and configured to cover the planarization layer, and the electrode 210 of the organic light-emitting component 200 is exposed through the insulation layer 183.
Cho fails to expressly disclose wherein the electrode 210 of the organic light-emitting component is an anode.  In the same field of endeavor, Song (Fig. 3) discloses a display panel including an anode 122 (¶ 0029) of an organic light-emitting component 120 (¶ 0029) disposed on a planarization layer 118 (¶ 0030).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an anode as the electrode in the display panel of Cho, for the purpose of providing an art-recognized and conventional configuration of organic light-emitting components in a display panel, as exemplified by Song (see, e.g., Fig. 5, ¶¶ 0029-30).
Regarding claim 5, Cho and Song disclose the display panel according to claim 4, Cho (Fig. 5B) discloses further wherein the display panel further comprises a metal layer 190 (p. 6, first highlight) disposed on the substrate 110; and the planarization layer 182 is disposed on the metal layer 190 and configured to cover the metal layer (Fig. 5B), and a part of the metal layer 190 is exposed through the planarization layer 182, so that the insulation layer 183 contacts with and covers the part of the metal layer 190 that is exposed (Fig. 5B).
Regarding claim 6, Cho and Song disclose the display panel according to claim 5, Cho (Fig. 5B) discloses further wherein the metal layer 190 comprises a plurality of power lines (Fig. 5B, see lines to the right of TFT1), and at least a portion of the plurality of power lines is exposed through the planarization layer 182, so that the insulation layer 183 contacts with and covers the at least the portion of the plurality of power lines that is exposed (Fig. 5B).
Regarding claim 7, Cho and Song disclose the display panel according to claim 6, Cho (Fig. 5B) discloses further wherein the plurality of power lines 190 comprises a VSS signal line (p. 4, first highlight), and at least a part of the VSS signal line is exposed through the planarization layer 182, so that the insulation layer 183 contacts with and covers at least the part of the VSS signal line 190 which is exposed (Fig. 5B).
Regarding claim 11, Cho and Song disclose the display panel according to claim 4, however fail to expressly disclose wherein a thickness of the insulation layer ranges between 50 nm and 1000 nm.
Regarding claim 12, Cho and Song disclose the display panel according to claim 4, however fail to expressly disclose wherein resistance of the insulation layer is greater than 10.sup.6 ohms.  
Regarding claims 11 and 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the recited insulation layer thickness range and insulation layer resistance range since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F .2d 272, 205 USPQ 215 (CCPA 1980).  Here, the insulation layer thickness is considered a result effective variable because it affects the overall dimensions of the device; the insulation layer resistance is considered a result effective variable because it affects the performance and display characteristics of the display panel.  Thus the ordinary artisan would have been motivated to modify the above recited ranges for the purpose of adjusting the performance and size of the display panel in order to meet design requirements.
Regarding claim 13, Cho and Song disclose the display panel according to claim 4, however fail to expressly disclose wherein the insulation layer 183 is made of an inorganic insulation material.  Song discloses the use of inorganic and organic insulation layers (see, e.g., Fig. 3, ¶ 0033).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of Cho and Song to provide an insulation layer made of an inorganic insulation material, as disclosed by Song, for the purpose of using an alternative, art-recognized material known to be suitable for use in insulation layers of display panels (Song, Fig. 3, ¶ 0033).  

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cho and Song as applied to claim 7 above, and further in view of US 2020/0150847 A1 to Jang et al. (hereinafter “Jang”).
Regarding claim 8, Cho and Song disclose the display panel according to claim 7, Cho (Fig. 5B) discloses further wherein a portion of the VSS signal line 190 is exposed through the planarization layer 192, so that the insulation layer 183 at least partially contacts with and covers the portion of the VSS signal line 190 which is exposed (Fig. 5B); however, Cho and Song fail to expressly disclose wherein the display panel comprises a display area and a non-display area; the non-display area comprises a bending area; and the portion of the VSS signal line is close to the bending area.
In the same field of endeavor, Jang (Fig. 4) discloses a display panel including a display area and a non-display area (¶ 0054); the non-display area comprises a bending area (¶ 0037); and a portion of the VSS signal line 106 (¶ 0034) is close to the bending area (Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of Cho and Song to include the above recited configuration as disclosed by Jang for the purpose of providing touch pad functionality in the display (Jang, ¶ 0054).  
Regarding claim 9, the combination of Cho, Song, and Jang disclose the display panel according to claim 8, wherein the insulation layer 183 (Cho, Fig. 5B) completely contacts with and covers the portion of the VSS signal line 190 (Cho, Fig. 5B) which is exposed and close to the bending area (Jang, Fig. 4; ¶ 0037).
Regarding claim 10, the combination of Cho, Song, and Jang disclose the display panel according to claim 8, wherein the display panel further comprises a plurality of barriers 164 (Jang, Fig. 4, ¶ 0038) disposed on the substrate and configured to block an organic layer of the organic light-emitting component (¶ 0038), and an edge of the insulation layer does not exceed the barriers (see Jang, Fig. 4; Cho, Fig. 5B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
24 July 2022



/STEVEN B GAUTHIER/Supervisory Patent Examiner, Art Unit 2813